Citation Nr: 1429373	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral foot numbness, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issue of service connection for bilateral foot numbness  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus.

2.  The preponderance of the evidence suggests that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore exposure to herbicides is conceded.



CONCLUSION OF LAW

Diabetes mellitus is presumed incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus due to exposure to herbicides in service.

He has a current diagnosis of diabetes mellitus.  See generally private treatment records.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  This veteran served in the U.S. Air Force during the Vietnam Era.  The question becomes whether the Veteran's service during this period included service in the Republic of Vietnam.

The Veteran's service personnel record shows that he was assigned to the 44th Air Transport Squadron, stationed at Travis Air Force Base in California, from December 1962 to April 1964.  He testified that he flew in C-135s into Vietnam as a flight attendant during his service from 1963 to 1964.  He testified that he flew into Vietnam at least 15 times over that one-year period.  Specifically, he reported flying into Tan Son Nhut and Da Nang Air Bases.  See March 2010 Notice of Disagreement.  In his lay statements, the Veteran reported disembarking from these planes while in Vietnam to complete additional flight duties and to rest.  See e.g.¸ September 2013 statement.  

To corroborate his claims, the Veteran has submitted a chart of flight times from June 1963 to March 1964.  The March 1963 to June 1963 records specifically noted the Veteran's squadron and show several C-135 flights of sufficient duration to have gone to Southeast Asia.  The Veteran has also submitted the corroborating statement of TSgt. J.R., the Veteran's supervisor and flight scheduler, confirming that the Veteran's service included flights to the Republic of Vietnam and disembarkment of the aircraft while there.

Additionally, the Veteran was awarded the Air Force Expeditionary Medal for his service.  As he has noted, the Armed Forces Expeditionary Medal was established by Executive Order 10977 to award of military personnel who, after July 1, 1958, participated in military operations and encountered, "incident to such participation, foreign armed opposition, or are otherwise placed, or have been placed, in such position that, in the opinion of the Joint Chiefs of Staff, hostile action by foreign armed forces was imminent even though it did not materialize."  This medal was awarded only for operations for which no other United States campaign medal is approved.  This medal predated the Vietnam Service Medal.  See Executive Order 11231 (Establishing the Vietnam Service Medal for service after July 3, 1965).  Thus, the Veteran's receipt of this medal implies that his service took him to hostile areas.

Based on the above, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's service included time spent on the ground in the Republic of Vietnam.  As such, exposure to herbicides is conceded.

Service connection is presumed for certain disabilities, included diabetes mellitus, type II, for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  Since the Veteran is found to have been exposed to herbicides, he is entitled to the presumption.  Therefore, service connection for diabetes mellitus is warranted.



ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran claims service connection for his feet secondary to his diabetes mellitus.  At his hearing, the Veteran reported a diagnosis of neuropathy in his private treatment record.  The Board's review of these records finds documented foot and leg complaints, but no associated diagnosis.  There is a diagnosis of nephropathy (kidney condition) secondary to diabetes mellitus, but not neuropathy.

Nevertheless, the Veteran's lay reports of bilateral foot numbness and his assertion that this is caused by his now-service connected diabetes mellitus is sufficient to trigger VA's duty to provide a medical examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763-54766 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability characterized by numbness.  The claims folder and access to any pertinent documents the Virtual VA or VBMS efolders must be available and reviewed the examiner.

For each disability identified, the examiner should indicate whether it is more likely than not (50 percent probability or greater) caused or aggravated by his service-connected diabetes mellitus or is otherwise related to active duty, including exposure to herbicides. 

A complete rationale must be provided for the opinion(s).  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.

2.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal, considering the amendments to 38 C.F.R. §§ 3.307 and 3.309.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


